Case 6:17-cv-00533-JDK-JDL Document 44 Filed 02/23/21 Page 1 of 1 PageID #: 396




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

 JERRY LAZA,                                          §
                                                      §
                                                      §   CIVIL ACTION NO. 6:17-CV-00533-JDK
                 Plaintiff,                           §
                                                      §
 v.                                                   §
                                                      §
 CITY OF PALESTINE, TEXAS, MIKE                       §
 ALEXANDER, JOHN OR JANE DOES 1-                      §
 9,                                                   §

                 Defendants.

                                              ORDER
        In accordance with court order, on February 15, 2021, Plaintiff Jerry Laza filed a notice

 informing the court that he has retained Warren Norred as counsel to represent him in this matter

 and states that he would like to proceed with various claims brought pursuant to 42 U.S.C. § 1983

 as well as a claim for violation of the Texas Opens Meetings Act. (Doc. No. 43.) Plaintiff asserts

 he will file an amended complaint. Id. Accordingly, it is ORDERED that Plaintiff shall file and

 serve his amended complaint within 14 days from the issuance of this Order. Once Plaintiff has

 filed his amended complaint, the court will reopen this case so that it can be reset to proceed on an

 appropriate schedule.




             So ORDERED and SIGNED this 23rd day of February, 2021.




                                                  1
